           Case 1:19-cr-00580-LTS Document 39
                                           38 Filed 09/30/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                   99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                 New York, NY 10016
                                                                                  Phone: (646) 661-1808
                                                                                     Fax: (646) 661-1746
                                                                             msheller@mshellerlaw.com




September 30, 2020

VIA ECF
Honorable Laura Taylor Swain                                     MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Winston Anthony Rose
        19-cr-580 (LTS)

Dear Judge Swain,

        This letter is submitted on behalf of my client Winston Anthony Rose. Mr. Rose’s
sentencing is currently scheduled for October 1, 2020. I respectfully request that his sentence be
adjourned because Mr. Rose would be travelling from Texas and has not been able to properly
quarantine before entering the courthouse. I request an adjournment for 30 days in order to
determine whether it would be best to arrange for Mr. Rose to quarantine in New York prior to
his sentencing or to appear by video conference. The government, by A.U.S.A. Daniel G.
Nessim, does not oppose this request.

Respectfully Submitted,



Meredith S. Heller

Cc: A.U.S.A. Daniel G. Nessim (via ECF)


The request is granted. The sentencing is adjourned to November 12, 2020, at 12:00 p.m. as a control date.
DE# 38 resolved.
SO ORDERED.
9/30/2020
/s/ Laura Taylor Swain, USDJ
